DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 11 appear to have grammar issues vis-à-vis the limitation: “wherein an interior of the first waveguide and the second waveguide is in communication with the interior of the microwave applicator box”. For example, here “is” appears where ---are-- should be. That being said, it may improve clarity to make the following amendment:
--wherein an interior of the first waveguide and an interior of the second waveguide [[is]] are in communication with the interior of the microwave applicator box--.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of copending Application No. 17/118,567. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially encompass the same meaningful limitations. For example, claim 1 of both applications are directed to a microwave applicator box comprising: (1) an interior defined by at least one wall; (2) a plurality of inclined grates organized in an alternating arrangement, including a first grate and a second grate; (3) a first vibration device; (4) a second vibration device; (5) a first waveguide; (6) a second waveguide, etc. Similarly, independent claim 11 in both applications also contains these limitations as well as additional shared limitations. To this end, each of the corresponding dependent claims of both applications appear to respectively encompass the same subject matter. For at least these reasons, Applicant’s claims are provisionally rejected as being unpatentable over the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 3, 11, and 13 recite the limitation “vibration device”. The Specification does not appear to define this term and it is unclear what subject matter Applicant intended to encompass with this limitation. For example, would a motor (which typically vibrates during normal operation) fall within the scope of the term “vibration device”? For at least these reasons, claims 1, 3, 11, and 13 appear to be indefinite. In addition, the claims depending from independent claims 1 and 11 are also rejected under 35 U.S.C. 112(b) based on their dependence from indefinite claims. 
A possible amendment to independent claims 1 and 11 which might overcome this rejection could be along the lines of:
--a first vibration device connected to the first grate by a first arm extending through the at least one wall, wherein the first vibration device is configured to create a first set of vibrations and direct said first set of vibrations through the first arm and into the first grate;
a second vibration device connected to the second grate by a second arm extending through the at least one wall, wherein the second vibration device is configured to create a second set of vibrations and direct said second set of vibrations through the second arm and into the second grate;--
(See Spec. ¶ 63.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773